DETAILED ACTION
This Office Action is in response to the filing of the application on 3/16/2022. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-26 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1 line 1 recites the language “Apparatus for treating.” Examiner suggests changing to read --An apparatus for treating-- in order to correct a typographical error. 
Claims 2-12 all recite in line 1 “Apparatus according to claim.” Examiner suggests changing to read --The apparatus for treating a respiratory disorder of claim-- in order to improve readability of the claim and properly refer back to the apparatus of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-24 all recite in line 1 “ A method according to claim” and then refer back to claims 1, 7, and 10 respectively. However, claims 1, 7, and 10 do not recite any method, and are instead apparatus claims. Hence, claims 14-24 are method claims trying to incorporate method steps from apparatus claims, making them indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 25 recites “A computer-readable memory storage apparatus having computer-executable instructions encoded thereon which, when executed by a processor, cause the processor to control operation of respiratory therapy apparatus” which is merely a medium that stores instructions for a computer and is capable of being read by a processor, which is a mathematical concept relating to how a computer reads and interprets stored data. This judicial exception is not integrated into a practical application because the claim is merely directed towards the instructions and the capability of using the instructions, without any additional structure. The controlling of a pressure generator and computing of data is insignificant since any computer readable medium would be capable of storing and executing the instructions to control an electronic device and compute data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because storing and utilizing instructions on a computer readable medium are well-understood, routine, and conventional computer functions. The instructions need only be capable of being read by a processor, and the instructions for controlling a pressure generator and computing data could easily be put onto any computer readable medium. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthon-Jones (US Pat. 6,532,959).
Regarding claim 13, Berthon-Jones has a system for treating a respiratory disorder in a patient (the ventilation apparatus of Fig. 2), the system comprising: a pressure generator configured to generate a supply of air at a positive pressure to an airway of the patient (blower 10 in Fig. 2); a sensor configured to generate data representing a property of the supply of air (pressure transducer 18 in Fig. 2); and a controller (microcontroller 186 in Fig. 2) configured to: control the pressure generator to generate the supply of air at a positive treatment pressure that oscillates in synchrony with the patient's spontaneous respiratory efforts (see Col. 8 lines 48-55 and Col. 11 lines 10-25, where the ventilator delivers air to the patient in synchrony with their inhalation and exhalation and how strong their breathing is); compute a measure indicative of ventilation of the patient from data representing a property of the supply of air (the recent average absolute respiratory airflow calculated by the microcontroller from data from the pressure transducer, see Col. 7 lines 64-67 and Col. 8 lines 1-15, and where the respiratory phase is also a measure indicative of ventilation; see Col. 9 lines 40-50); compute the treatment pressure so as to bring the measure indicative of ventilation towards a target ventilation that is dependent on the measure indicative of ventilation (see Col. 5 lines 52-67, see also Col. 11 lines 10-25 where the ventilation support is brought from a lower value when a patient is spontaneously breathing to a higher value when the patient needs ventilator support). 
Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strothmann et al. (US Pub. 2009/0050154).
Regarding claim 26, Strothmann discloses a CPAP therapy device (see [0083]) that is configured to compute a treatment pressure of a supply of air to an airway of a patient so as to bring a measure indicative of ventilation of the patient towards a target ventilation that is dependent on the measure indicative of ventilation (see [0086] where characteristic pressure of the breathing gas is detected and comparted to a target pressure, to operate a closed loop control to bring the measured value as close as possible to the target value).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 14-20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Berthon-Jones (US Pat. 6,532,959) in view of Strothmann et al. (US Pub. 2009/0050154).
Regarding claim 1, Berthon-Jones discloses an apparatus for treating a respiratory disorder in a patient (the ventilation apparatus of Fig. 2), the apparatus comprising: a pressure generator configured to generate a supply of air at a positive pressure to an airway of the patient (blower 10 in Fig. 2); a sensor configured to generate data representing a property of the supply of air (pressure transducer 18 in Fig. 2); and a controller (microcontroller 186 in Fig. 2) configured to: control the pressure generator to generate the supply of air at a positive treatment pressure (see Col. 8 lines 48-55 and Col. 11 lines 10-25, where the ventilator delivers air to the patient); compute a measure indicative of ventilation of the patient from the sensor data (the recent average absolute respiratory airflow calculated by the microcontroller from data from the pressure transducer, see Col. 7 lines 64-67 and Col. 8 lines 1-15, and where the respiratory phase is also a measure indicative of ventilation; see Col. 9 lines 40-50); compute the treatment pressure so as to bring the measure indicative of ventilation towards a target ventilation that is dependent on the measure indicative of ventilation (see Col. 5 lines 52-67, see also Col. 11 lines 10-25 where the ventilation support is brought from a lower value when a patient is spontaneously breathing to a higher value when the patient needs ventilator support). 
 Berthon-Jones lacks a detailed description of the pressure generator generated a supply of air at a positive treatment pressure that is approximately constant throughout the breathing cycle of the patient. 
However, Strothmann teaches a similar device for delivering a positive pressure of air to a patient, where a relatively constant pressure of air can be applied to maintain a passageway to the lungs (see [0002] and [0089]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applied pressure from the generator of Berthon-Jones to be an approximately constant pressure as taught by Strothmann, as it would provide a baseline pressure at all times to ensure the passage to the lungs remains open.
Regarding claim 2, the modified Berthon-Jones device has wherein to compute the treatment pressure, the controller is configured to increase the treatment pressure when the measure indicative of ventilation exceeds the target ventilation (Berthon-Jones; based on the equation in Col. 9 lines 36-39, as the phase value Φ is at one the patient is inhaling, and continues to inhale between phase values .5 to 1, which means the pressure support is maximized during inhalation; see also Col. 9 lines 45-62; and see Col. 9 lines 36-39 where a lower threshold is when the rate of change in airflow is greater than zero; see also Col. 8 lines 50-55 which means the change in pressure is in antiphase with the patients efforts, and thus increasing the treatment pressure when the measure indicative of ventilation is high) and decreasing the treatment pressure when the measure indicative of ventilation falls below the target ventilation (Berthon-Jones; based on the equation in Col. 9 lines 36-39, as the phase value Φ is at zero the patient is exhaling, and continues to exhale between phase values 0 to .5, which means the pressure support is minimized during exhalation; see also Col. 9 lines 45-62; and see also Col. 8 lines 50-55 which means the change in pressure is in antiphase with the patients efforts, and thus decreasing the treatment pressure when the measure indicative of ventilation is low).
Regarding claim 3, the modified Berthon-Jones device has wherein to compute the treatment pressure, the controller is configured to decrease the treatment pressure when the measure indicative of ventilation exceeds the target ventilation (Berthon-Jones; based on the equation in Col. 9 lines 36-39, as the phase value Φ is at one the patient is inhaling, and continues to inhale between phase values .5 to 1, which means the pressure support is maximized during inhalation; see also Col. 9 lines 45-62; see Col. 9 lines 36-39 where a lower threshold is when the rate of change in airflow is less than zero; see also Col. 8 lines 50-55 which means the change in pressure is in phase with the patients efforts, and thus decreasing the treatment pressure when the measure indicative of ventilation is high) and increasing the treatment pressure when the measure indicative of ventilation falls below the target ventilation (Berthon-Jones; based on the equation in Col. 9 lines 36-39, as the phase value Φ is at zero the patient is exhaling, and continues to exhale between phase values 0 to .5, which means the pressure support is minimized during exhalation; see also Col. 9 lines 45-62; and see also Col. 8 lines 50-55 which means the change in pressure is in phase with the patients efforts, and thus increasing the treatment pressure when the measure indicative of ventilation is low).
Regarding claim 4, the modified Berthon-Jones device has wherein the controller is further configured to compute the target ventilation as a high proportion of, but less than, a typical recent value of the measure indicative of ventilation (Berthon-Jones; see Col. 8 lines 30-35 where “high proportion” is relative, and 95% is considered a “high proportion”).
Regarding claim 5, the modified Berthon-Jones device has wherein the controller is further configured to control the pressure generator to periodically elevate the treatment pressure to a high level for a short time, the high level being high enough and the short time being long enough to induce a central apnea in the patient (Berthon-Jones; see Col. 11 lines 2-32 where the controller periodically reacts to falling ventilation of a patient, increasing pressure to a high level for a short period of time, where the ventilation system takes over the spontaneous breathing of the patient for a short time when the patient experiences an apnea or cessation of breathing as the ventilator takes over).
Regarding claim 6, the modified Berthon-Jones device has wherein to compute the treatment pressure, the controller is configured to operate a control process selected from a group of control processes consisting of: proportional-integral control (Berthon-Jones; see Col. 9 lines 1-5 where an integral controller is used, and the controller relies on the proportional relationship between pressure modulation amplitude A and controller integral gain G in Col. 9 lines 5-17 to help compute the pressure support value from A).
Regarding claim 7, the modified Berthon-Jones device has wherein the measure indicative of ventilation is half the absolute value of respiratory flow rate (Berthon-Jones; see Col. 1 lines 32-41).
Regarding claim 8, the modified Berthon-Jones device has filtering the absolute value of respiratory flow rate by a low-pass filter (Berthon-Jones; see Col. 1 lines 32-41; see also Col. 5 lines 53-57).
Regarding claim 10, the modified Berthon-Jones device has wherein the measure indicative of ventilation is broadly proportional to the actual ventilation of the patient (Berthon-Jones; see Col. 7 lines 64-67 and Col. 8 lines 1-15 where the recent average absolute respiratory airflow is proportional to and relies upon a value of the instantaneous airflow which is the actual ventilation of the patient).
Regarding claim 14, the modified Berthon-Jones device has wherein to compute the treatment pressure, the controller is configured to increase the treatment pressure when the measure indicative of ventilation exceeds the target ventilation (Berthon-Jones; based on the equation in Col. 9 lines 36-39, as the phase value Φ is at one the patient is inhaling, and continues to inhale between phase values .5 to 1, which means the pressure support is maximized during inhalation; see also Col. 9 lines 45-62; and see Col. 9 lines 36-39 where a lower threshold is when the rate of change in airflow is greater than zero; see also Col. 8 lines 50-55 which means the change in pressure is in antiphase with the patients efforts, and thus increasing the treatment pressure when the measure indicative of ventilation is high) and decreasing the treatment pressure when the measure indicative of ventilation falls below the target ventilation (Berthon-Jones; based on the equation in Col. 9 lines 36-39, as the phase value Φ is at zero the patient is exhaling, and continues to exhale between phase values 0 to .5, which means the pressure support is minimized during exhalation; see also Col. 9 lines 45-62; and see also Col. 8 lines 50-55 which means the change in pressure is in antiphase with the patients efforts, and thus decreasing the treatment pressure when the measure indicative of ventilation is low).
Regarding claim 15, the modified Berthon-Jones device has wherein to compute the treatment pressure, the controller is configured to decrease the treatment pressure when the measure indicative of ventilation exceeds the target ventilation (Berthon-Jones; based on the equation in Col. 9 lines 36-39, as the phase value Φ is at one the patient is inhaling, and continues to inhale between phase values .5 to 1, which means the pressure support is maximized during inhalation; see also Col. 9 lines 45-62; see Col. 9 lines 36-39 where a lower threshold is when the rate of change in airflow is less than zero; see also Col. 8 lines 50-55 which means the change in pressure is in phase with the patients efforts, and thus decreasing the treatment pressure when the measure indicative of ventilation is high) and increasing the treatment pressure when the measure indicative of ventilation falls below the target ventilation (Berthon-Jones; based on the equation in Col. 9 lines 36-39, as the phase value Φ is at zero the patient is exhaling, and continues to exhale between phase values 0 to .5, which means the pressure support is minimized during exhalation; see also Col. 9 lines 45-62; and see also Col. 8 lines 50-55 which means the change in pressure is in phase with the patients efforts, and thus increasing the treatment pressure when the measure indicative of ventilation is low).
Regarding claim 16, the modified Berthon-Jones device has wherein the controller is further configured to compute the target ventilation as a high proportion of, but less than, a typical recent value of the measure indicative of ventilation (Berthon-Jones; see Col. 8 lines 30-35 where “high proportion” is relative, and 95% is considered a “high proportion”).
Regarding claim 17, the modified Berthon-Jones device has wherein the controller is further configured to control the pressure generator to periodically elevate the treatment pressure to a high level for a short time, the high level being high enough and the short time being long enough to induce a central apnea in the patient (Berthon-Jones; see Col. 11 lines 2-32 where the controller periodically reacts to falling ventilation of a patient, increasing pressure to a high level for a short period of time, where the ventilation system takes over the spontaneous breathing of the patient for a short time when the patient experiences an apnea or cessation of breathing as the ventilator takes over).
Regarding claim 18, the modified Berthon-Jones device has wherein to compute the treatment pressure, the controller is configured to operate a control process selected from a group of control processes consisting of: proportional-integral control (Berthon-Jones; see Col. 9 lines 1-5 where an integral controller is used, and the controller relies on the proportional relationship between pressure modulation amplitude A and controller integral gain G in Col. 9 lines 5-17 to help compute the pressure support value from A).
Regarding claim 19, the modified Berthon-Jones device has wherein the measure indicative of ventilation is half the absolute value of respiratory flow rate (Berthon-Jones; see Col. 1 lines 32-41).
Regarding claim 20, the modified Berthon-Jones device has filtering the absolute value of respiratory flow rate by a low-pass filter (Berthon-Jones; see Col. 1 lines 32-41; see also Col. 5 lines 53-57).
Regarding claim 22, the modified Berthon-Jones device has wherein the measure indicative of ventilation is broadly proportional to the actual ventilation of the patient (Berthon-Jones; see Col. 7 lines 64-67 and Col. 8 lines 1-15 where the recent average absolute respiratory airflow is proportional to and relies upon a value of the instantaneous airflow which is the actual ventilation of the patient).
Regarding claim 25, Berthon-Jones has a system for treating a respiratory disorder in a patient (the ventilation apparatus of Fig. 2), the system comprising: a pressure generator configured to generate a supply of air at a positive pressure to an airway of the patient (blower 10 in Fig. 2); a sensor configured to generate data representing a property of the supply of air (pressure transducer 18 in Fig. 2); and a controller (microcontroller 186 in Fig. 2) configured to: control the pressure generator to generate the supply of air at a positive treatment pressure that oscillates in synchrony with the patient's spontaneous respiratory efforts (see Col. 8 lines 48-55 and Col. 11 lines 10-25, where the ventilator delivers air to the patient in synchrony with their inhalation and exhalation and how strong their breathing is); compute a measure indicative of ventilation of the patient from data representing a property of the supply of air (the recent average absolute respiratory airflow calculated by the microcontroller from data from the pressure transducer, see Col. 7 lines 64-67 and Col. 8 lines 1-15, and where the respiratory phase is also a measure indicative of ventilation; see Col. 9 lines 40-50); compute the treatment pressure so as to bring the measure indicative of ventilation towards a target ventilation that is dependent on the measure indicative of ventilation (see Col. 5 lines 52-67, see also Col. 11 lines 10-25 where the ventilation support is brought from a lower value when a patient is spontaneously breathing to a higher value when the patient needs ventilator support). 
Berthon-Jones lacks a detailed description of a computer-readable storage apparatus having computer-executable instructions encode thereon which, when executed by a processor, cause the processor to control operation of the respiratory therapy apparatus. It is noted that Berthon-Jones has some controller, which must have some storage capability in order to maintain instructions for operating the system. 
However, Strothmann teaches a similar device for delivering positive pressure to a patient, where processors for controlling the system have discrete components for holding and executing processes (see [0051] and [0059]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Berthon-Jones to have a processor with readable memory as taught by Strothmann, as it would allow the controller to store the data for use, allowing it to execute the process.
	Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Berthon-Jones in view of Strothmann as applied to claim 7 above, and further in view of Bassin (WO 2005/051469).
Regarding claims 9 and 21, the modified Berthon-Jones device has a measure indicative of ventilation.
The modified Berthon-Jones device does not have the measure indicative of ventilation being an estimate of gross alveolar ventilation.
However, Bassin ‘469 teaches a means of controlling ventilation through a measurement of alveolar ventilation (see page 6 lines 19-27) as a means of more accurately controlling ventilation (see page 6 lines 19-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the means for controlling ventilation of the modified Berthon-Jones device to use a measure of alveolar ventilation as taught by Bassin ‘469, since it is a more accurate means of controlling ventilation.
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Berthon-Jones in view of Strothmann as applied to claim 10 above, and further in view of Martin et al. (US Pub. 2010/0108066).
Regarding claims 11 and 23, the modified Berthon-Jones device has a measure indicative of ventilation.
The modified Berthon-Jones device does not have a measure of ventilation being a peak respiratory flow rate over the inspiratory portion of the breathing cycle.
However, Martin teaches using a measure of peak inspiratory flow as a criteria for when a ventilator should cycle (see [0077] lines 1-13), since breathing against inspiratory pressure s uncomfortable and takes exertion (see [0077] lines 7-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the means for controlling ventilation of the modified Berthon-Jones device to cycle based on a measure of peak inspiratory flow as taught by Martin, as it increases the comfort of the patient and reduces the effort the patient must put into breathing.
Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Berthon-Jones in view of Strothmann as applied to claim 1 above, and further in view of Martin et al. (US Pub. 2010/0016694).
Regarding claim 28, the modified Berthon-Jones device has a measure indicative of ventilation, and having some measurement of oxygen saturation (Berthon-Jones; see Col. 12 lines 25-28).
The modified Berthon-Jones device does not have a measure indicative of ventilation being oxygen saturation.
However, Martin discloses a means of monitoring the breathing of a patient using a signal indicative of respiratory rate, which is measuring saturation variation (see [0035] lines 1-8), where the oxygen saturation signal opens up new diagnostic possibilities (see [0159] lines 1-6, where PPG is F/B 2 (see [0132 lines 1-2), which includes the parameter of oxygen saturation (see [0145] lines 1-2)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the means for controlling ventilation of the modified Berthon-Jones device to use oxygen saturation measurements as taught by Martin as it would permit new diagnostic possibilities for more accurate and personalized treatments. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-33,  of U.S. Patent No. 11,291,787. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are substantially similar so as to claim the same invention.
Claim 13 of the instant application corresponds to claim 32 of the ‘787 patent, as they have the same limitations with only minor changes in language, and which claim 13 of the instant application is broader in scope.
Claim 25 of the instant application corresponds to claim 33 of the ‘787 patent, as it likewise has the same limitations with only minor changes in language, but is merely broader in scope. 
Claims 1, 4, 6-12, 16, and 18-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, and 23-28 of U.S. Patent No. 11,291,787 in view of Strothmann. 
Instant Application
‘787 Patent
Apparatus for treating a respiratory disorder in a patient, the apparatus comprising: a pressure generator configured to generate a supply of air at a positive pressure to an airway of the patient; a sensor configured to generate data representing a property of the supply of air; and a controller configured to: control the pressure generator to generate the supply of air at a positive treatment pressure that is approximately constant throughout the breathing cycle of the patient; compute a measure indicative of ventilation of the patient from the sensor data; and compute the treatment pressure so as to bring the measure indicative of ventilation towards a target ventilation that is dependent on the measure indicative of ventilation.

An apparatus for treating a respiratory disorder in a patient, the apparatus comprising: a pressure generator configured to generate a supply of air at a positive pressure to an airway of the patient; a sensor configured to generate data representing a property of the supply of air; and a controller configured to: control the pressure generator to generate the supply of air at a positive treatment pressure that oscillates in synchrony with the patient's spontaneous respiratory efforts, wherein an amplitude of oscillation of the positive treatment pressure is a pressure support; compute a measure indicative of ventilation of the patient from the sensor data; compute the pressure support so as to bring the measure indicative of ventilation towards a target ventilation that is dependent on the measure indicative of ventilation; determine periods that servo-assistance is below a threshold, wherein servo-assistance is the pressure support minus a minimum pressure support and the pressure support is a number that is indicative of an increase in pressure during ventilator inspiration over pressure during ventilator expiration; and compute a spontaneous respiratory rate using sensor data particular to the determined periods, wherein the spontaneous respiratory rate is repeatedly updated to new spontaneous respiratory rates, wherein each of the new spontaneous rates is determined with a period of estimation, and wherein the period of estimation progressively increases up to a maximum duration; and control the pressure generator to deliver backup breaths at a backup rate in the absence of significant spontaneous respiratory efforts from the patient, wherein the backup rate increases from a spontaneous backup rate to a sustained timed backup rate; and wherein the controller is configured to compute the backup rate as a function of the computed spontaneous respiratory rate and a constant.


As seen in the above comparison, claim 1 of the instant application is a broader version of claim 1 of the ‘787 patent, with the same language except one limitation. The instant application has a constant pressure that does not change with the breathing pattern, unlike the ‘787 patent. However, Strothmann teaches a similar device for delivering a positive pressure of air to a patient, where a relatively constant pressure of air can be applied to maintain a passageway to the lungs (see [0002] and [0089]). It would have been obvious to one of ordinary skill in the art to modify the applied pressure of the ‘787 patent to be constant to maintain airway patency. Thus, claim 1 of the instant application and claim 1 of the ‘787 patent are not patentably distinct. 
Claims 4 and 16 of the instant application correspond to claim 20 of the ‘787 patent. 
Claims 6 and 18 of the instant application correspond to claim 21 of the ‘787 patent. 
Claims 7 and 19 of the instant application correspond to claim 23 of the ‘787 patent. 
Claims 8 and 20 of the instant application correspond to claim 24 of the ‘787 patent. 
Claims 9 and 21 of the instant application correspond to claim 25 of the ‘787 patent. 
Claims 10 and 22 of the instant application correspond to claim 26 of the ‘787 patent. 
Claims 11 and 23 of the instant application correspond to claim 27 of the ‘787 patent. 
Claims 12 and 24 of the instant application correspond to claim 28 of the ‘787 patent. 
Claim 26 of the instant application is a broad version of claim 1 of the ‘787 patent, with the only difference being specific mention of a CPAP device. Strothmann further teaches using a CPAP device (see [0002] and [0083]) to deliver its respiratory therapy. It would be obvious to modify the ‘787 patent to be a CPAP device as it is well-known in the art for applying positive pressure therapy, and would help maintain airway patency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785